 Case 1:19-cv-00286-RJJ-PJG ECF No. 16 filed 05/03/19 PageID.413 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MELISSA BUCK; CHAD BUCK; and
SHAMBER FLORE; ST. VINCENT
CATHOLIC CHARITIES,
                                                    No. 1:19-cv-00286
      Plaintiffs,
                                                    HON. ROBERT J. JONKER
v.
                                                    MAG. PHILLIP J. GREEN
ROBERT GORDON, in his official
capacity as the Director of the Michigan
Department of Health and Human Services;            STIPULATION TO EXTEND
HERMAN MCCALL, in his official capacity             STATE AND FEDERAL
as the Executive Director of the Michigan           DEFENDANTS’ DEADLINE
Children’s Services Agency; DANA NESSEL,            TO RESPOND TO
in her official capacity as Michigan Attorney       PLAINTIFFS’ MOTION FOR
General; ALEX AZAR, in his official capacity        PRELIMINARY INJUNCTION,
as Secretary of Health and Human Services;          AND TO EXTEND STATE
UNITED STATES DEPARTMENT OF                         PLAINTIFFS’ DEADLINE TO
HEALTH AND HUMAN SERVICES,                          RESPOND TO THE
                                                    COMPLAINT
      Defendants.
                                                /
Lori H. Windham                                     Toni L. Harris (P63111)
Attorney for Plaintiffs                             Joshua S. Smith (P63349)
The Becket Fund for Religious Liberty               Precious S. Boone (P81631)
1200 New Hampshire Ave. NW, Ste. 700                Attorneys for State Defendants
Washington, DC 20036                                Michigan Department of
(202) 955-0095                                      Attorney General
lwindham@becketlaw.org                              Health, Education & Family
                                                    Services Division
Christopher Alan Bates                              P.O. Box 30758
Attorney for Defendants Alex Azar                   Lansing, MI 48909
 and United States Department of Health             (517) 335-7603
and Human Services                                  HarrisT19@michigan.gov
U.S. Department of Justice
950 Pennsylvania Ave., NW
Washington, D.C. 20530
(202) 514-3307
christopher.a.bates@usdoj.gov
    Case 1:19-cv-00286-RJJ-PJG ECF No. 16 filed 05/03/19 PageID.414 Page 2 of 5



      STIPULATION TO EXTEND STATE AND FEDERAL DEFENDANTS’
          DEADLINE TO RESPOND TO PLAINTIFFS’ MOTION FOR
     PRELIMINARY INJUNCTION, AND TO EXTEND STATE PLAINTIFFS’
             DEADLINE TO RESPOND TO THE COMPLAINT


         The parties, by and through undersigned counsel, stipulate to (a) extend the

deadline for State Defendants and Federal Defendants to respond to Plaintiffs’

Motion for Preliminary Injunction [ECF No. 5] to May 29, 2019, and (b) extend the

deadline for State Defendants to respond to the Complaint to June 24, 2019, which

aligns with Federal Defendants’ deadline to respond.

         The parties state as follows:

         1.    Plaintiffs filed a Complaint on April 15, 2019.

         2.    Plaintiffs served State Defendants Gordon and Nessel with the

Summons and Complaint on Friday, April 19, 2019. Plaintiffs served State

Defendant Wrayno1 through counsel in late April 2019.

         3.    Plaintiffs served Federal Defendants with the Summons and

Complaint on or about April 23, 2019.

         4.    Plaintiffs filed a Motion for Preliminary Injunctive Relief in this Court

on April 16, 2019 [ECF No. 5].




1Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, this stipulation
reflects the substitution of Acting Children’s Services Agency Executive Director
Jennifer Wrayno for former Children’s Services Agency Executive Director Herman
McCall, who was named in his official capacity.

                                            2
 Case 1:19-cv-00286-RJJ-PJG ECF No. 16 filed 05/03/19 PageID.415 Page 3 of 5



      5.     Plaintiffs served the Motion for Preliminary Injunctive Relief by U.S.

mail on or about Thursday, April 18, 2019.

      6.     An Order issued on April 25, 2019, requiring Defendants to file

responses to the Preliminary Injunction motion not later than May 15, 2019 [ECF

No. 8].

      7.     To align pleading schedules, Plaintiffs stipulate to extending State

Defendants’ deadline to respond to the Complaint to match the Federal

Defendants’ June 24, 2019 deadline to respond.

      8.     The parties also agree that a two-week extension of the Court’s May

15, 2019 deadline to respond to Plaintiffs’ Motion for Preliminary Injunctive Relief

is reasonable to allow State and Federal Defendants time to review the case and

prepare a response.


      WHEREFORE, the parties respectfully request that this Honorable Court

enter the attached proposed stipulated order extending the deadline for State

Defendants and Federal Defendants to file a response to Plaintiffs’ Motion for

Preliminary Injunctive Relief to May 29, 2019 and extending the deadline for State

Defendants to respond to the Complaint to June 24, 2019.




                                         3
Case 1:19-cv-00286-RJJ-PJG ECF No. 16 filed 05/03/19 PageID.416 Page 4 of 5



     IT IS SO STIPULATED.



Dated: May 2, 2019                      /s/ Toni L. Harris
                                        Toni L. Harris (P63111)
                                        Attorney for State Defendants
                                        Michigan Department of
                                         Attorney General
                                        Health, Education & Family
                                        Services Division
                                        P.O. Box 30758
                                        Lansing, MI 48909
                                        (517) 335-7603
                                        HarrisT19@michigan.gov



Dated: May 2, 2019                        /s/ Christopher A. Bates
                                         Christopher Alan Bates
                                         Attorney for Defendants Alex Azar
                                           and United States Department of
                                         Health and Human Services
                                         U.S. Department of Justice
                                         950 Pennsylvania Ave., NW
                                         Washington, D.C. 20530
                                         (202) 514-3307
                                         christopher.a.bates@usdoj.gov


Dated: May 2, 2019                       /s/ Lori H. Windham
                                          Lori H. Windham
                                         Attorney for Plaintiffs
                                         The Becket Fund for Religious
                                          Liberty
                                         1200 New Hampshire Ave., NW
                                         Ste. 700
                                         Washington, DC 20036
                                         (202) 955-0095
                                         lwindham@becketlaw.org




                                    4
 Case 1:19-cv-00286-RJJ-PJG ECF No. 16 filed 05/03/19 PageID.417 Page 5 of 5



            ORDER ON STIPULATION TO EXTEND DEADLINES

      This matter having come before the Court upon State and Federal

Defendants’ Stipulated Motion to extend State and Federal Defendants’ Deadline

to Respond to Plaintiffs’ Motion for Preliminary Injunction, and to Extend State

Plaintiffs’ Deadline to Respond to the Complaint, and the Court being fully advised

in the premises,

       IT IS HEREBY ORDERED that the deadline for State and Federal

Defendants to file a response to Plaintiffs’ Motion for Preliminary Injunction is

extended to May 29, 2019.

      IT IS FURTHER ORDERED that the deadline for State Defendants to

respond to the Complaint is extended to June 24, 2019.

      IT IS SO ORDERED.




        May3,6,2019
Dated: May      2019                     /s/ Robert J. Jonker
                                        _____________________________
                                        HON. ROBERT J. JONKER
                                        United States District Court Judge




                                          5
